DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an evaluation unit claimed in claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 is objected to because suitable descriptive legends are required for elements 14, 15, 151, 152, and 30 as set forth in 37 CFR 1.84(o).
Figure 4 is objected to because suitable descriptive legends are required for elements 22, 30, 35, 36, and 37 as set forth in 37 CFR 1.84(o).
Figure 5 is objected to because suitable descriptive legends are required for elements 22, 30, 35, 36, 37, and 39 as set forth in 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 1-2, “the” before “at least one signal filter” should be deleted.  It lacks an antecedent basis.
Abstract, line 2, “the” before “at least one radiation detector” should be deleted.  It lacks an antecedent basis.
Abstract, lines 2-3, “rises” after “step-shaped signal” should be replaced by --rises,--.
Abstract, line 3, --step-shaped signal rise-- should be inserted after “each”.
Abstract, line 3, “the” before “respective signal rise” should be replaced by --a--.  It lacks an antecedent basis.
Abstract, lines 5-6, --at least one-- should be inserted before “signal filter”.
Abstract, line 8, “the” before “rise times” should be deleted.  It lacks an antecedent basis.
Appropriate correction is required.

Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method for operating a radiation detection system comprising at least one radiation detector and at least one signal filter, the method comprising: 
supplying an input signal to the at least one signal filter by the at least one radiation detector, the input signal having step-shaped signal [[rises]] rises, each step-shaped signal rise having a rise time; 
determining the rise time of [[the]] a respective signal rise; 
specifying a waiting time for the respective signal rise in each case such that the waiting time is greater than or equal to the rise time of the respective signal rise; and 
producing an output signal of the at least one signal filter, data point pairs of the input signal being processed in which a time interval of [[the]] data points from each other is equal to the waiting time for the respective signal rise, 
2.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The method according to claim 1, further comprising generating a signal band an associated signal rise.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method according to claim 3, wherein supplying the input signal, buffering the input signal, and producing the output signal of the at least one signal filter are performed continuously and simultaneously, KET-o1o5USoi-EH-22-wherein determining the rise time of the respective signal rise and specifying the waiting time for the respective signal rise are each triggered by one of [[the]] signal rises so that the waiting time remains the same until a new waiting time is determined in a further determination of the rise time on a basis of a subsequent signal rise, and wherein a change from the waiting time to [[the]] a new waiting time takes place abruptly.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  

5. (Proposed Amendments) The method according to claim 1, wherein [[the]] waiting times assigned to [[the]] signal rises are partly below o.8 times and partly above 1.2 times of an average waiting time.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The method according to claim 1, further comprising rejecting a further signal rise, which follows a preceding signal rise within a sum of the waiting time and a pulse forming time, .
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The method according to claim 1, further comprising generating the output signal filter, or a Cusp filter.
Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A radiation detection system configured to perform the method according to claim 1, the radiation detection system comprising:  
KET-o105USoi-EH-23-[[the]] at least one radiation detector; 
[[the]] at least one signal filter; and 

wherein the at least one radiation detector comprises at least one radiation-sensitive region and at least two electrodes [[are]] connected to the at least one radiation-sensitive region, 
wherein the at least one radiation detector is configured to supply the input signal to the at least one signal filter, 
wherein the at least one signal filter is configured to supply the output signal to the evaluation unit, wherein the input signal comprises the step-shaped signal rises, 
wherein at least 80% of the rise times lie between 10 ns and 800 ns inclusive, and 
wherein the at least one radiation detector is a silicon drift detector having a radiation entry window of at least 5 mm2.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiation detection system according to claim 10, wherein the radiation detection system is configured for energy-dispersive spectroscopy of X-rays such that the evaluation unit is configured to generate X-ray spectra, and wherein the at least one radiation detector is for X-rays.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an evaluation unit in claims 10 and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites a limitation “an evaluation unit” in line 5.  Claim 11 recites a functional limitation “the evaluation unit is configured to generate X-ray spectra” in lines 2-3.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “each having a rise time” in line 4, which renders the claim indefinite.  It is unclear to what does “each” refer.
Claim 1 recites a limitation “the respective signal rise” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the data points” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 4 recites a limitation “the signal rises” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the new waiting time” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “the waiting times” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “the signal rises” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 10 recites a passive limitation “at least two electrodes” in line 7, which renders the claim indefinite.  It is unclear whether or not the at least one radiation detector comprises at least two electrodes.  See transitional phrases in MPEP § 2111.03 for more information.
With respect to claim 11, when reading the preamble in the context of the entire claim, the recitation “the radiation detection system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim limitation “the evaluation unit is configured to generate X-ray spectra” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Scoullar et al. (U. S. Patent No. 11,079,502 B2) disclosed a method and an apparatus for resolving signals in data.
Kooijman et al. (U. S. Patent No. 9,361,275 B2) disclosed a method for analyzing an EDS signal.
Warburton et al. (U. S. Patent No. 7,966,155 B2) disclosed a method and an apparatus for improving detection limits in X-ray and nuclear spectroscopy systems.
Warburton et al. (U. S. Patent No. 6,732,059 B2) disclosed an ultra-low background gas-filled alpha counter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884